DETAILED ACTION
This action is in response to the Amendment dated 27 September 2021.  Claims 1, 2, 4, and 6-9 are amended.  No claims have been added or cancelled.  Claims 1-11 remain pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11 are allowed.

The following is an examiner’s statement of reasons for allowance:

The closest prior art is Williams (US 2007/0234209 A1), Christiansen et al. (US 8,635,520 B2), Boothman et al. (US 2015/0058716 A1) and Bargeron et al. (US 7,747,943 B2).

Williams teaches highlighting content of a document, where the highlights are given high, medium, or low prominence.

Christiansen teaches using a menu to filter the displayed highlights by a certain threshold ranking.

Boothman teaches aggregating certain level highlights of a document into a new page while removing intervening content.

Bargeron teaches extending the user’s highlight to include context from the surrounding paragraph.

The prior art does not teach, suggest, or render obvious, alone or in combination, at least: the generation and navigating of hierarchical zoomable texts starting from an original electronic text, wherein a highlighting step is comprised where the original electronic text is highlighted by a single user to produce an highlighted text that includes one or more highlighted text elements, with graphical attributes like fonts and/or colors and/or background and/or dimensions, whereas each highlighted text element has been highlighted by a single user and has a priority tag associated with it, chosen by the single user among two or more pre-defined highlight priority levels, wherein the lowest priority level corresponds to the original electronic text wherein a browsing step is comprised where the highlighted text is browsed by a reader, in the method the following steps being executed: A. in the highlighting step, in the acquiring and storing on a physical memory of, or connected to, said computer, a starting data set comprising, for each highlight among the one or more highlights: its specific priority tag identifying a corresponding priority level; - its start and end coordinates; B. in the navigating step, displaying on a GUI, a composed text formed only with the text elements identified through said highlights that are associated with a starting priority level chosen by a reader, among the two or more priority levels, together with all of the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J FIBBI whose telephone number is (571)-270-3358. The examiner can normally be reached Monday - Thursday (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571)-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER J FIBBI/Primary Examiner, Art Unit 2174